


Exhibit 10.3




____________________




EXECUTE SPORTS, INC.

____________________










SUBSCRIPTION AGREEMENT










____________________










$5,750,000 Of The Company’s Five-Year Secured Debentures Convertible

 Into The Company’s Common Stock.







___________________
























































1




--------------------------------------------------------------------------------

SUBSCRIPTION PROCEDURES




Convertible Debentures (the “Debentures”) of Execute Sports, Inc., a Nevada
corporation (the “Company”) are being offered pursuant to this Subscription
Agreement (this “Subscription Agreement”).  This offering is being made in
accordance with the exemptions from registration provided under Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 of
Regulation D promulgated under the Securities Act.




In order to purchase Debentures, each Subscriber must complete and execute this
Subscription Agreement and the accompanying investor questionnaire (the
“Questionnaire”).  In addition, the Holder, as defined herein, must make a
payment for the amount being subscribed for hereunder directly to the Company.
 All subscriptions are subject to acceptance by the Company, which shall not
occur until the Company has returned the signed “Company Signature Page”.




The Questionnaire is designed to enable the Holder to demonstrate the minimum
legal requirements under federal and state securities laws to purchase the
Debentures.  The Signature Page for the Questionnaire and the Subscription
Agreement contain representations relating to the subscription and should be
reviewed carefully by each subscriber.




If the Holder is a foreign person or foreign entity, the Holder may be subject
to a withholding tax equal to thirty percent (30%) of any dividends paid by the
Company.  In order to eliminate or reduce such withholding tax, the Holder must
submit a properly executed I.R.S. Form 4224 “Exemption from Withholding of Tax
on Income Effectively Connected with the Conduct of a Trade or Business in the
United States” or I.R.S. Form 1001 “Ownership Exemption or Reduced Trade
Certificate”, claiming exemption from withholding or eligibility for treaty
benefits in the form of a lower rate of withholding tax on interest or
dividends.




Payment of the full subscription amount will be made by wire transfer by
Dutchess Private Equities Fund, LTD (the “Holder”) on or prior to the closing
per the wire instructions that will be established.  In the event of a
termination of the offering or the rejection of a subscription, subscription
funds will be returned by the Company without interest or charges.  








2




--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT




THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”)OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC” OR THE “COMMISSION”) OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




Execute Sports, Inc.




This Subscription Agreement is made between Execute Sports, Inc., a Nevada
corporation (the “Company”), and the undersigned prospective Holder (the
“Holder”) who is subscribing hereby for the Company’s secured convertible
debentures (the “Debentures”) on August 23, 2007.  This subscription is
submitted to you in accordance with and subject to the terms and conditions
described in this Subscription Agreement, together with any Exhibits hereto,
relating to an offering (the “Offering”) of Five million seven hundred and fifty
thousnd dollars ($5,750,000) of the Debentures.  The Offering is limited to
accredited investors and is made in accordance with the exemptions from
registration provided for under Section 4(2) of the Securities Act and Rule 506
of Regulation D promulgated under the Securities Act (“Regulation D”).




Contemporaneously with the execution and delivery of this Subscription
Agreement, the parties hereto are executing and delivering a Warrant and
Debenture, all of even date herewith, and an continued interest in the Security
Agreement dated April 9th, 2007, (collectively with the documents referenced in
the foregoing documents, the “Transaction Documents”).




1.

Subscription.




(a)

The closing shall be deemed to have occurred on August 23, 2007 (the “Closing
Date” or a “Closing”); The Company shall pay twelve percent (12%) interest per
annum on the unpaid principal amount of the Debenture at such times and in such
amounts as outlined in the Debenture.




(b)

Upon receipt by the Company of the requisite payment for the Debentures being
purchased, the Debentures so purchased will be forwarded by the Company to the
Holder or its broker, as listed on the signature page, and the name of the
Holder will be registered on the Debenture transfer books of the Company as the
record owner of such Debentures.




(c)

As long as the Holder owns the Debenture, the Holder shall have the right, to
change the terms for the balance of the Debenture it then holds, to match the
terms of any other offering of securities made by the Company.




(d)   

The Holder shall fund (i) five million seven hundred and fifty thousand dollars
($5,750,000) upon the Closing minus any fees due at Closing.




(e)

The Holder will be granted a security interest in all of the Company's and its
Subsidiaries' assets, currently owned or hereinafter acquired, (as defined in
Schedule 3(a) of this Subscription Agreement), as more fully set forth in the
Security Agreement.








3




--------------------------------------------------------------------------------







2.

Representations And Warranties Of The Holder.

The Holder hereby represents and warrants to, and agrees with, the Company as
follows:




(a)

The Holder has been furnished with, and has carefully read the applicable form
of the Debenture and is familiar with and understands the terms of the Offering.
 With respect to tax and other economic considerations involved in his
investment, the Holder is not relying on the Company.  The Holder has carefully
considered and has, to the extent the Holder believes such discussion necessary,
discussed with the Holder's professional legal, tax, accounting and financial
advisors the suitability of an investment in the Company, by purchasing the
Debentures, for the Holder's particular tax and financial situation and has
determined that the investment being made by the Holder is a suitable investment
for the Holder.




(b)

The Holder acknowledges that all documents, records, and books pertaining to
this investment which the Holder has requested, have been made available for
inspection, or the Holder has had access thereto.




(c)

The Holder has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Offering, and if such opportunity was taken, then all such questions have been
answered to the full satisfaction of the Holder.




(d)

The Holder will not sell, or otherwise dispose of the Debentures or the common
stock of the Company, par value $0.001 per share (the “Common Stock”) issued
upon conversion of the Debentures without registration under the Securities Act
or applicable state securities laws or compliance with an exemption therefrom
including but not limited to Rule 144(b) and 144(k) under the Securities Act (an
“Exemption”).  The Debentures have not been registered under the Securities Act
or under the securities laws of any state.  Resales of the Common Stock
underlying the Debentures or issued in payment of accrued interest on the
Debentures are to be registered by the Company pursuant to the terms of the
Debenture Registration Rights Agreement incorporated herein and made a part
hereof.  




(e)

The Holder recognizes that an investment in the Debentures involves substantial
risks, including loss of the entire amount of such investment. Further, the
Holder has carefully read and considered the schedules attached hereto.




(f)

The Holder acknowledges that each certificate representing the Debentures (and
the shares of Common Stock issued upon conversion of the Debentures, unless
registered or with an Exemption) or in payment of interest on the Debentures
shall be stamped or otherwise imprinted with a legend substantially in the
following form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.




If the Holder sends a Notice of Conversion (see Exhibit A attached hereto), and
a registration statement under the Securities Act is in effect as to the sale,
then in such event the Company shall have its transfer agent send Holder the
appropriate number of shares of Common Stock without restrictive legends (other
than a legend referring to the resale registration and prospectus delivery
requirements) and not subject to stop transfer instructions.  











4




--------------------------------------------------------------------------------

(g)

If this Subscription Agreement is executed and delivered on behalf of a
corporation or legal entity other than a natural person: (i) such corporation or
other entity has the full legal right and power and all authority and approval
required (a) to execute and deliver, or authorize execution and delivery of this
Subscription Agreement and all other Transaction Documents executed and
delivered by or on behalf of such corporation in connection with the purchase of
the Debentures, and (b) to purchase and hold the Debentures; and (ii) the
signature of the party signing on behalf of such corporation or entity is
binding upon such corporation.




(h)

The Holder is not subscribing for the Debentures as a result of, or pursuant to,
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or meeting, or any other general solicitation.




 (i)

The Holder is purchasing the Debentures for its own account for investment, and
not with a view toward the resale or distribution thereof, except pursuant to
sales registered or exempted from registration under the Securities Act.  The
Holder has not offered or sold any portion of the Debentures being acquired nor
does the Holder have any present intention of dividing the Debentures with
others or of selling, distributing or otherwise disposing of any portion of the
Debentures either currently or after the passage of a fixed or determinable
period of time or upon the occurrence or non-occurrence of any predetermined
event or circumstance in violation of the Securities Act provided, however, that
by making the representations herein, the Holder does not agree to hold any of
the Debentures for any minimum or other specific term and reserves the right to
dispose of the Debentures at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.  The Holder is
neither an underwriter of, nor a dealer in, the Debentures or the Common Stock
issuable upon conversion thereof or upon the payment of interest thereon and is
not participating in the distribution or resale of the Debentures or the Common
Stock issuable upon conversion or exercise thereof.  Notwithstanding anything in
this Section to the contrary, the Holder reserves the right to pledge any of the
Debenture for margin purposes and dispose of the Debentures at any time in
accordance with federal and state securities laws applicable to such
dispositions.




(j)

The Holder or the Holder's representatives, as the case may be, has such
knowledge and experience in financial, tax and business matters so as to enable
the Holder to utilize the information made available to the Holder in connection
with the Offering to evaluate the merits and risks of an investment in the
Debentures and to make an informed investment decision with respect thereto.  




3.

Representations And Warranties Of The Company.




Except as set forth in the Schedules attached hereto, the Company hereby
represents and warrants to, and agrees with the Holder, as follows:




a.

Organization and Qualification.  The Company and its “Subsidiaries” (which for
purposes of this Subscription Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest) (a complete list of which is set forth in Schedule 3(a)) are
corporations duly organized and validly existing in good standing under the laws
of the respective jurisdictions of their incorporation, and have the requisite
corporate power and authorization to own their properties and to carry on their
business as now being conducted.  Both the Company and its Subsidiaries are duly
qualified to do business and are in good standing in every jurisdiction in which
their ownership of property or the nature of the business conducted by them
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 As used in this Subscription Agreement, the term “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
operations, results of operations, financial condition or prospects of the
Company and its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined in Section 3.b
hereof).








5




--------------------------------------------------------------------------------

b.

Authorization; Enforcement; Compliance with Other Instruments.  (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under the Transaction Documents, and to issue the Debentures in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation the
reservation for issuance and the issuance of the Debentures pursuant to this
Subscription Agreement, have been duly and validly authorized by the Company's
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors, or its shareholders, (iii) the Transaction
Documents have been duly and validly executed and delivered by the Company, and
(iv) the Transaction Documents constitute the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies.




c.

Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 100,000,000 shares of Common Stock, of which as of the date
hereof, approximately 71,352,880 shares are issued and outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid for and nonassessable.  Except as disclosed in Schedule 3(c), which
is attached hereto and made a part hereof, (i) no shares of the Company's
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding shares of capital
stock, options, warrants, scrip, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
the as otherwise set forth in the Transaction Documents), (v) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Subscription Agreement, (vii) the Company
does not have any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement, and (viii) there is no dispute as
to the class of any shares of the Company's capital stock.  The Company has
furnished to the Holder, or the Holder has had access through EDGAR to, true and
correct copies of the Company's Articles of Incorporation, as in effect on the
date hereof (the “Articles Of Incorporation”), and the Company's Bylaws, as in
effect on the date hereof (the “Bylaws”).




d.

Issuance of Debentures.

A sufficient number of Debentures issuable pursuant to this Subscription
Agreement, but not more than four and ninety-nine one hundredths percent (4.99%)
of the shares of Common Stock outstanding as of the date hereof (if, and only
if, the Company becomes listed on Nasdaq or the American Stock Exchange), has
been duly authorized and reserved for issuance pursuant to this Subscription
Agreement.  Upon issuance in accordance with this Subscription Agreement, the
Debentures will be validly issued, fully paid for and nonassessable and free
from all taxes, liens and charges with respect to the issue thereof. In the
event the Company cannot register a sufficient number of shares of Common Stock,
due to the remaining number of authorized shares of Common Stock being
insufficient, the Company will use its best efforts to register the maximum
number of shares it can based on the remaining balance of authorized shares and
will use its best efforts to increase the number of its authorized shares as
soon as reasonably practicable.




e.

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a material default (or an event which with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Company or any of its Subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree, including
United States federal and state








6




--------------------------------------------------------------------------------

securities laws and regulations and the rules and regulations of the principal
securities exchange or trading market on which the Common Stock is traded or
listed (the “Principal Market”), applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Except as disclosed in Schedule 3(e), neither
the Company nor its Subsidiaries is in violation of any term of, or in default
under, the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or their organizational charter or bylaws, respectively,
or any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not individually or in the aggregate have a Material Adverse Effect. The
business of the Company and its Subsidiaries is not being conducted, and shall
not be conducted, in violation of any law, statute, ordinance, rule, order or
regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect.  Except as specifically contemplated by this Subscription
Agreement and as required under the Securities Act, the Company is not required
to obtain any consent, authorization, permit or order of, or make any filing or
registration (except the filing of a registration statement)  with, any court,
governmental authority or agency, regulatory or self-regulatory agency or other
third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Transaction Documents in accordance
with the terms hereof or thereof. All consents, authorizations, permits, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof and are in full force and effect as of the date hereof. Except as
disclosed in Schedule 3(e), the Company and its Subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.




f.

SEC Documents; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities and Exchange
Act of 1934, as amended (“Exchange Act”) (all of the foregoing filed since the
date hereof and all exhibits included therein and financial statements and
schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Holder or its representatives, or they have had access through EDGAR, to
true and complete copies of the SEC Documents.  As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, and are not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other written information provided by or on behalf of the
Company to the Holder which is not included in the SEC Documents, including,
without limitation, information referred to in Section 3.d. hereof, contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstance under
which they are or were made, and are not misleading.




g.

Absence of Certain Changes.  Except as disclosed in Schedule 3.g or the SEC
Documents filed at least thirty (30) days prior to the date hereof, there has
been no change or development in the business, properties, assets, operations,
financial condition, results of operations or prospects of the Company or its
Subsidiaries which has had or reasonably could have a Material Adverse Effect.
 The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any bankruptcy law nor does the Company or
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings.











7




--------------------------------------------------------------------------------

h.

Absence of Litigation.  Except as set forth in the Company’s SEC filings, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company's Subsidiaries or any of the Company's or the Company's
Subsidiaries' officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.




i.

Acknowledgment Regarding the Purchase of Debentures.  The Company acknowledges
and agrees that the Holder is acting solely in the capacity of an arm's-length
investor with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Holder is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Holder
or any of its respective representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Holder's purchase of the Debentures. The Company
further represents to the Holder that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.




j.

Intentionally omitted.




k.

Employee Relations.  Neither the Company nor any of its Subsidiaries is involved
in any union labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened. Neither the Company nor any of its
Subsidiaries is a party to a collective bargaining agreement, and the Company
and its Subsidiaries believe that relations with their employees are good. No
executive officer (as defined in Rule 501(f) under the Securities Act) has
notified the Company that such officer intends to leave the Company's employ or
otherwise terminate such officer's employment with the Company.




l.

Intellectual Property Rights.  All patents, patent applications, trademark
registrations and applications for trademark registration held by the Company
are owned free and clear of all mortgages, liens, charges or encumbrances
whatsoever.  No licenses have been granted with respect to these items and the
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, and, except
as set forth on Schedule 3.l., there is no claim, action or proceeding being
made or brought against, or to the Company's knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement; and the
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual property.




m.

Environmental Laws.  The Company and its Subsidiaries (i) are in compliance with
any and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses, and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the three foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.




n.

Title.  The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3.n. or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any of its Subsidiaries.
 Any real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.











8




--------------------------------------------------------------------------------

o.

Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.




p.

Regulatory Permits.  The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.




q.

Internal Accounting Controls.  The Company and each of its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.




r.

No Materially Adverse Contracts.  Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company's officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company's officers has or is
expected to have a Material Adverse Effect.




s.

Tax Status. The Company has filed all federal and state income tax returns, as
required and the Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject.  The Company
represents that there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.




t.

Certain Transactions.  Except as set forth in the SEC Documents filed at least
ten days prior to the date hereof and except for arm's-length transactions
pursuant to which the Company makes payments in the ordinary course of business
upon terms no less favorable than the Company could obtain from third parties
and other than the grant of stock options disclosed on Schedule 3.c. none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.




u.

Dilutive Effect.  The Company understands and acknowledges that the number of
shares of Common Stock issuable upon purchases pursuant to this Subscription
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines following the effective date of the registration statement covering the
Common Stock underlying the Debentures (the “Effective Date”).  The Company’s
executive officers and directors have studied and fully understand the nature of
the transactions contemplated by this Subscription Agreement and recognize that
they have a potential dilutive effect.  The board of directors of the Company
has concluded, in its good faith business judgment that such issuance is in the
best interests of the Company.  The Company specifically acknowledges that,
subject to such limitations as are expressly set forth in the Transaction
Documents, its obligation to issue shares of Common








9




--------------------------------------------------------------------------------

Stock upon purchases pursuant to this Subscription Agreement is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other shareholders of the Company.




v.   

Additional Financings. The Company shall not, directly nor indirectly, without
the prior written consent of the Holder, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition) any of its Common Stock or securities
convertible into Common Stock, or file any registration statement, including
those on Form S-8 for any securities (a “Subsequent Financing”), in either case
ending on the date on which the full Face Amount, accrued interest and
penalties, if any,  on the Debentures have been paid in full (“Lock Up Period”),
as set forth in the Debenture.




During the Lock Up Period, the Holder shall retain a first right of refusal for
any additional financings.  The Company must submit to the Holder a duly
authorized term sheet of the financing and the Holder may elect, in writing
within five (5) business days, to exercise its right to finance the Company upon
the same terms and conditions, as set forth in the Debenture.  In the event the
Holder does not elect to complete such financing within such period, the Company
may proceed with the proposed third-party financing on the same terms and
conditions as contained in the notice to Holder.  




 If at any time while the Debenture are outstanding, if the Company issues or
agrees to issue any Common Stock or securities convertible into or exercisable
for shares of Common Stock (or modify any of the foregoing which may be
outstanding prior to the execution of this Agreement) to any person or entity at
a price per share or conversion or exercise price per share less than the
Conversion Price, with or without the consent of the Holder, the Conversion
Price shall automatically be reduced to a price twenty percent (20%) lower than
the price of the new issuance.  Additionally, if the Company shall issue or
agree to issue any of the aforementioned securities to any person, firm or
corporation at terms deemed by the Holder to be more favorable to the other
person or entity than the terms or conditions of this Offering, then the Holder
is granted the right, at its election, to modify any term of this Offering to
match any more favorable term provided by the Company to such person or entity.
 The rights of the Holder in this Section are in addition to any other right the
Holder has pursuant to this Subscription Agreement and the Transaction
Documents.




In the event the exercise of the rights described in the preceding paragraph
would result in the issuance of an amount of Common Stock of the Company that
would exceed the maximum amount that may be issued to the Holder calculated in
the manner described in Section 3.d. of this Subscription Agreement, then the
issuance of such additional shares of Common Stock of the Company to such
Subscriber will be deferred in whole or in part until such time as such
Subscriber is able to beneficially own such Common Stock without exceeding the
maximum amount set forth calculated in the manner described in Section 3.d. of
this Subscription Agreement.  The determination of when such Common Stock may be
issued shall be made by the Holder.




w.

Sarbanes-Oxley Compliance.   The Company hereby acknowledges that they are
current with the requirement of Sarbanes-Oxley Act of 2002 (“SOX”), and will
remain compliant with SOX and its rules and regulations for reporting
requirements in the time frame required by SOX, and any updates to deadlines
imposed by SOX.




x.

Code of Ethics.  The Company has adopted a Code of Ethics and has filed the Code
with the SEC.




y.

No Disagreements with Accountants, Auditors and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants, auditors and lawyers
formerly or presently used by the Company, including but not limited to disputes
or conflicts over payment owed to such accountants, auditors or lawyers.




z.

Investment Company.  Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

  

aa.

Company Predecessor. All representations made by or relating to the Company of a
historical nature and all undertaking described herein shall relate and refer to
the Company, its predecessors, and the Subsidiaries.











10




--------------------------------------------------------------------------------

bb.

Option Plan Restrictions.  The only officer, director, employee and consultant
stock option or stock incentive plan currently in effect or contemplated by the
Company has been submitted to the Holder or is described in past filings with
the SEC.  No other plan will be adopted nor may any options or equity not
included in such plan be issued until after the Debenture is paid in full.




4.

Covenants Of The Company.




a.

Best Efforts.  The Company shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it as provided in this Subscription Agreement.




b.

Blue Sky.  The Company shall, at its sole cost and expense, make all filings and
reports relating to the offer and sale of the Debentures and the Common Stock
underlying the Debentures as required under the applicable securities or “Blue
Sky” laws of such states of the United States as specified by the Holder or as
required by law.




c.

Reporting Status.  Until the earlier of (i) the date that the Holder may sell
all of the Common Stock underlying the Debentures acquired pursuant to this
Subscription Agreement without restriction pursuant to Rule 144(k) under the
Securities Act, or (ii) the date on which the Holder shall have sold all the
Common Stock underlying the Debentures, the Company shall file all reports
required to be filed with the SEC pursuant to the Exchange Act, and the Company
shall not terminate its status as a reporting company under the Exchange Act.




d.

Use of Proceeds.  The Company shall use the entire proceeds from the Debenture
exclusively to further the growth and interest of the Company.  Any other use of
the funds contemplated herein, shall be considered a breach of contract and an
event of Default.




e.

Conditions to Closing.  The Company shall sign and be in compliance with the
Transaction Documents with the Holder.




f.

Financial Information.  The Company agrees to make available to the Holder via
EDGAR or other electronic means the following: (i) within five (5) business days
after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-KSB, its Quarterly Reports on Form 10-QSB, any Current Reports on Form 8-K
and any registration statements or amendments filed pursuant to the Securities
Act; (ii) on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries, (iii) copies of any
notices and other information made available or given to the shareholders of the
Company generally, contemporaneously with the making available or giving thereof
to the shareholders and (iv) within two (2) calendar days of filing or delivery
thereof, copies of all documents filed with, and all correspondence sent to, the
Principal Market, any securities exchange or market, or the National Association
of Securities Dealers, Inc. (the “NASD”)




g.

Reservation of Common Stock.  Subject to the following sentence, the Company
shall take all action necessary to at all times have authorized, and reserved
for the purpose of issuance, a sufficient number of shares of Common Stock to
provide for the issuance of the Common Stock underlying the Debentures.  In the
event that the Company determines that it does not have a sufficient number of
authorized shares of Common Stock to reserve and keep available for issuance,
the Company shall use its best efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.  The Holder shall have the right to reasonably determine
the amount of shares to be re-registered such as are necessary to satisfy the
terms of the Agreement.




h.

Listing.  The Company shall promptly secure the listing of all of the Common
Stock underlying the Debentures upon the Principal Market and each other
national securities exchange and automated quotation system, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain, such listing.  The Company shall maintain the Common Stock's
authorization for quotation on the Principal Market, unless the Holder and the
Company agree otherwise.  Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one trading day resulting from business announcements by the
Company).  The Company shall promptly provide to the Holder copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on








11




--------------------------------------------------------------------------------

such automated quotation system or securities exchange.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section.




i.

Transactions With Affiliates.  During the Lock Up Period, the Company shall not,
and shall cause each of its Subsidiaries not to, enter into, amend, modify or
supplement, or permit any Subsidiary to enter into, amend, modify or supplement,
any agreement, transaction, commitment or arrangement with any of its or any
Subsidiary's officers, directors, persons who were officers or directors at any
time during the previous two years, shareholders who beneficially own five
percent (5%) or more of the Common Stock, or affiliates or with any individual
related by blood, marriage or adoption to any such individual or with any entity
in which any such entity or individual owns a five percent (5%) or more
beneficial interest (each a “Related Party”) during the Lock Up Period; except
for (i) customary employment arrangements and benefit programs on reasonable
terms (including changes currently under discussion with the Company's Board of
Directors concerning the compensation, to be payable in stock, of the Chairman
of the Board), (ii) any agreement, transaction, commitment or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, or (iii) any agreement,
transaction, commitment or arrangement which is approved by a majority of the
disinterested directors of the Company. For purposes hereof, any director who is
also an officer of the Company or any Subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment or arrangement.  “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a five percent (5%) or more equity interest in that person or entity,
(ii) has five percent (5%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity.  “Control” or “Controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.




j.

Corporate Existence.  The Company shall use its commercially reasonable best
efforts to preserve and continue the corporate existence of the Company.




k.

Notice of Certain Events Affecting Registration.  The Company shall promptly
notify Holder upon the occurrence of any of the following events in respect of a
registration statement or related prospectus covering the Common Stock
underlying the Debentures: (i) receipt of any request for additional information
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the registration statement for amendments or
supplements to the registration statement or related prospectus; (ii) the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose; (iii) receipt of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Common Stock underlying the Debentures for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the registration statement, related
prospectus or documents so that, in the case of a registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company's reasonable determination that a post-effective
amendment to the registration statement would be appropriate, and the Company
shall promptly make available to the Holder any such supplement or amendment to
the related prospectus.




l.

Indemnification.  In consideration of the Holder’s execution and delivery of
this Agreement and the Debenture Registration Rights Agreement and acquiring the
Debentures hereunder and in addition to all of the Company's other obligations
under the Transaction Documents, the Company shall defend, protect, indemnify
and hold harmless the Holder and all of its shareholders, officers, directors,
employees and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys' fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or








12




--------------------------------------------------------------------------------

breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document  contemplated hereby or thereby, (iii) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (iv) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Debentures, (v) the status of the Holder as an investor in the
Company, except, in the case of any of such clauses, insofar as any such
Indemnified Liability was attributable to gross negligence, willful misconduct
or any illegal activity on the part of Holder and, in the case of clause, (v)
only, insofar as any such Indemnified Liability was attributable to an untrue
statement, alleged untrue statement, omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Holder which is specifically intended by the Holder for use in
the preparation of any Registration Statement, preliminary prospectus or
prospectus.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  The indemnity provisions contained herein
shall be in addition to any cause of action or similar rights the Holder may
have, and any liabilities to which the Holder may be subject.  Notwithstanding
the foregoing, the Company shall have no indemnification responsibility in the
event Holder fails to timely notify the Company of a claim or potential claim
for which indemnification is sought, but only to the extent the Company is
prejudiced thereby.  The Company shall have the right to control the defense of
any such claim and the Holder shall not consent to any settlement of any such
claim without the prior written consent of the Company (which shall not be
unreasonably withheld or delayed).  The Holder shall provide indemnification
comparable in scope and coverage to the Company and corresponding related
persons in respect of any Indemnified Liability if and to the extent
attributable to gross negligence, willful misconduct or any illegal activity on
the part of the Holder, and shall be obligated to reimburse the Company and such
persons to the same extent as the Company’s reimbursement obligations under
Section 4.m. hereof.  




m.

Reimbursement.  If (i) the Holder, other than by reason of its gross negligence
or willful misconduct, becomes involved in any capacity in any action,
proceeding or investigation brought by any shareholder of the Company, in
connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, or (ii) the Holder,
other than by reason of its gross negligence or willful misconduct or by reason
of its trading of the Common Stock in a manner that is  illegal under the
federal securities laws, becomes involved in any capacity in any action,
proceeding or investigation brought by the SEC against or involving the Company
or in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Holder is impleaded in any
such action, proceeding or investigation by any person, then in any such case,
the Company will reimburse the Holder for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred.  In addition, other than
with respect to any matter in which the Holder is a named party, the Company
will pay to the Holder the charges, as reasonably determined by the Holder, for
the time of any officers or employees of the Holder devoted to appearing and
preparing to appear as witnesses, assisting in preparation for hearings, trials
or pretrial matters, or otherwise with respect to inquiries, hearing, trials,
and other proceedings relating to the subject matter of this Subscription
Agreement. The reimbursement obligations of the Company under this Section shall
be in addition to any liability which the Company may otherwise have, shall
extend upon the same terms and conditions to any affiliates of Holder that are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees, attorneys, accountants, auditors and controlling
persons (if any), as the case may be, of Holder and any such affiliate, and
shall be binding upon and inure to the benefit of any successors of the Company,
Holder and any such affiliate and any such person.




n.  

Transfer Agent.  The Company covenants and agrees that, in the event that the
Company's agency relationship with the transfer agent should be terminated for
any reason prior to the Maturity Date (as defined in the Debenture), and the
Company shall immediately appoint a new transfer agent.  The Company shall be up
to date with all payments to the transfer agent, and continue to pay transfer
agent as outlined in the Irrevocable Transfer Agent Agreement.








13




--------------------------------------------------------------------------------

5.

Opinion Letter/Board Resolution.




Prior to or on the Closing Date, the Company shall deliver to the Holder an
opinion letter signed by counsel for the Company in the form attached hereto as
Exhibit D.




If so requested by the Holder, the Company shall instruct counsel to write a
Rule 144 opinion letter provided the necessary paperwork has been submitted and
the Exemption applies (as defined herein).  If the Company’s counsel fails to
provide a Rule 144 opinion letter in a timely manner, then the Company shall:
(a) pay the Investor’s counsel to write said Rule 144 opinion letter; and (b)
instruct the designated transfer agent to accept and rely upon the Rule 144
Opinion letter attached hereto as Exhibit E.  Also, prior to or on the Closing
Date,  the Company shall deliver to the Holder a signed Board Resolution
authorizing this Offering, which shall be attached hereto as Exhibit F.







6.

Delivery Instructions; Fees.

  




The Debentures being purchased hereunder shall be delivered to the Holder on the
Closing Date at which time funds will be wired to the Lockbox Account and the
Debentures will be delivered to the Holder, per the Holder’s instructions.




7.

Understandings.




The Holder understands, acknowledges and agrees as follows:




a.

No U.S. federal or state agency or any agency of any other jurisdiction has made
any finding or determination as to the fairness of the terms of the Offering for
investment nor any recommendation or endorsement of the Debentures or the
Company.




b.

The representations, warranties and agreements of the Holder and the Company
contained herein shall be true and correct in all material respects on and as of
the date of the sale of the Debentures as if made on and as of such date and
shall survive the execution and delivery of this Subscription Agreement and the
purchase of the Debentures.




c.

In making an investment decision, the Holder is relying on its own examination
of the Company and the terms of the Offering, including the merits and risks
involved.  The shares have not been recommended by any federal or state
securities commission or regulatory authority.  Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
document.  Any representation to the contrary is a criminal offense.




d.

The Offering is intended to be exempt from registration by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D thereunder, which
is in part dependent upon the truth, completeness and accuracy of the statements
made by the undersigned herein and in the Questionnaire.




e.

It is understood that in order not to jeopardize the Offering’s exempt status
under Section 4(2) of the Securities Act and Regulation D, the Holder may, at a
minimum, be required to fulfill the investor suitability requirements
thereunder.




f.

The shares may not be resold except as permitted under the securities act and
applicable state securities laws, pursuant to registration or exemption
therefrom.  Holder should be aware that they will be required to bear the
financial risks of this investment for an indefinite period of time.




8.

Disputes Subject To Arbitration Governed By Massachusetts Law.




a.

All disputes arising under this Subscription Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
without regard to principles of conflict of laws.  The parties to this
Subscription Agreement shall submit all disputes arising under this Subscription
Agreement to arbitration in Boston, Massachusetts before a single arbitrator of
the American Arbitration Association (the “AAA”).  The arbitrator shall be
selected by application of the rules of the AAA, or by mutual agreement of the
parties, except








14




--------------------------------------------------------------------------------

that such arbitrator shall be an attorney admitted to practice law in the
Commonwealth of Massachusetts.  No party to this Subscription Agreement shall
challenge the jurisdiction or venue provisions as provided in this Section 8.
 Nothing in this Section 8 shall limit the Holder's right to seek and obtain an
injunction for violation of the terms and conditions of this Subscription
Agreement.  




9.

Miscellaneous.




a.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Subscription Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided a confirmation
of transmission is mechanically or electronically generated and kept on file by
the sending party); or (iii) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:




If to the Company:

Execute Sports, Inc.

21143 Hawthorne BL, #425

Torrence, CA 90503

Telephone: (858) 518-1387

Facsimile:   

Attn: Geno Apicella










If to the Secured Party:

Dutchess Capital Management, LLC

50 Commonwealth Ave, Suite 2

Boston, MA  02116

Attention: Douglas Leighton

Telephone: (617) 301-4700

Facsimile: (617) 249-0947




Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.




b.

All pronouns and any variations thereof used herein shall be deemed to refer to
the masculine, feminine, impersonal, singular or plural, as the identity of the
person or persons may require.




c.

Neither this Subscription Agreement nor any provision hereof shall be waived,
modified, changed, discharged, terminated, revoked or canceled, except by an
instrument in writing signed by the party effecting the same against whom any
change, discharge or termination is sought.




d.

Notices required or permitted to be given hereunder shall be in writing and
shall be deemed to be sufficiently given when personally delivered or sent by
facsimile transmission:  (i) if to the Company, at it’s executive offices, or
(ii) if to the Holder, at the address for correspondence set forth in the
Questionnaire, or at such other address as may have been specified by written
notice given in accordance with this paragraph.




e.

This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the Commonwealth of Massachusetts, as
such laws are applied by Massachusetts courts to agreements entered into, and to
be performed in, Massachusetts by and between residents of Massachusetts, and
shall be binding upon the undersigned, the undersigned's heirs, estate and legal
representatives and shall inure to the benefit of the Company and its
successors.  If any provision of this Subscription Agreement is invalid or
unenforceable under any applicable statue or rule of law, then such provisions
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision hereof.








15




--------------------------------------------------------------------------------







f.

This Subscription Agreement shall not be assignable.




g.

This Subscription Agreement, together with Exhibit A through Exhibit F and the
Schedules attached hereto and made a part of this Subscription Agreement by this
reference, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may be amended only by a writing
executed by both parties hereto.




h.

This Subscription Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.  Execution and delivery of
this Subscription Agreement by exchange of facsimile copies bearing the
facsimile signature of a party shall constitute a valid and binding execution
and delivery of this Subscription Agreement by such party.  Such facsimile
copies shall constitute enforceable original documents.




i.

When in this Agreement or the Transaction Documents, reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party.  No party hereto may transfer any
rights under this Agreement or the Transaction Documents, unless the transferee
agrees to be bound by, and comply with all of the terms and provision of this
Agreement and the Transaction Documents, as if an original signatory hereto on
the date hereof.




j.

The Company hereby represent and warrants to the Holder that: (i) it has
voluntarily entered into this Subscription Agreement of its own freewill, (ii)
it is not entering into this Subscription Agreement under economic duress, (iii)
the terms of this Subscription Agreement are reasonable and fair to the Company,
and (iv) the Company has had independent legal counsel of its own choosing
review this Subscription Agreement, advise the Company with respect to this
Subscription Agreement, and represent the Company in connection with its
entering into this Subscription Agreement.




k.

Notwithstanding anything in this Subscription Agreement to the contrary, the
parties hereto hereby acknowledge and agree to the following: (i) the Holder
makes no representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.  




10.

Intentionally Omitted.




11.

Waiver.




The Holder's delay or failure at any time or times hereafter to require strict
performance by Company of any undertakings, agreements or covenants shall not
waiver, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.








16




--------------------------------------------------------------------------------

12.

Governmental Changes.




In the event that any rules, regulations, oral or written interpretations or
Comments (as defined in the Debenture Registration Rights Agreement) from the
SEC, NASD, NYSE, NASDAQ or other governing or regulatory body, prohibit or
hinder any operation of this Subscription Agreement or the other Transaction
Documents, the parties hereto hereby agree that those specific terms and
conditions shall be negotiated in good faith on similar terms within five (5)
business days, and shall not alter, diminish or affect any other rights, duties,
obligations or covenants in Transaction Documents and that all terms and
conditions will remain in full force and effect except as is necessary to make
those specific terms and conditions comply with applicable rule, regulation,
interpretation or Comment.  Failure for the Company to agree to on such new
terms as necessary to achieve the intent of the original documents shall
constitute and Event of Default as outlined in Article 6 in the Debenture and
accordingly the Holder may elect to take actions as outlined in the Debenture
and the other Transaction Documents.




13.

No Oral Agreements.




This Subscription Agreement and the other Transaction Documents represent the
final definitive agreements between the Company and the Holder and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties; there are no unwritten oral agreements among the
parties.







[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]











17




--------------------------------------------------------------------------------

EXECUTE SPORTS, INC.




INVESTOR QUESTIONNAIRE







The information contained in this Investor Questionnaire (this “Questionnaire”)
is being furnished in order to determine whether the undersigned’s subscription
to purchase the Debentures described in the accompanying Subscription Agreement
may be accepted.




ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
 The undersigned understands, however, that the Company may present this
Questionnaire to such parties as it deems appropriate if called upon to
establish that the proposed offer and sale of the securities is exempt from
registration under the Securities Act of 1933, as amended (the “Securities
Act”).  Further, the undersigned understands that the offering is required to be
reported to the United States Securities and Exchange Commission (the “SEC” or
the “Commission”), and to various state securities and “blue sky” regulators.




IN ADDITION TO SIGNING THE SIGNATURE PAGE, IF REQUESTED BY EXECUTE SPORTS, INC.,
A NEVADA CORPORATION (THE “COMPANY”), THE UNDERSIGNED MUST COMPLETE FORM W-9.







I.

PLEASE CHECK EACH OF THE STATEMENTS BELOW THAT APPLIES.




[  ]

1.

The undersigned: (a) has total assets in excess of $5,000,000; (b) was not
formed for the specific purpose of acquiring the securities; and (c) has its
principal place of business in ___________.




[  ]

2.

The undersigned is a natural person whose individual net worth* or joint net
worth with his or her spouse exceeds $1,000,000.




[  ]

3.

The undersigned is a natural person who had an individual income* in excess of
$200,000 in each of the two most recent years and who reasonably expects an
individual income in excess of $200,000 in the current year.  Such income is
solely that of the undersigned and excludes the income of the undersigned’s
spouse.




[  ]

4.

The undersigned is a natural person who, together with his or her spouse, has
had a joint income* in excess of $300,000 in each of the two most recent years
and who reasonably expects a joint income in excess of $300,000 in the current
year.




*

For purposes of this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities.  In determining “income”, an investor
should add to his or her adjusted gross income any amounts attributable to
tax-exempt income received, losses claimed as a limited partner in any limited
partnership, deductions claimed for depletion, contributions to IRA or Keogh
retirement plan, alimony payments and any amount by which income from long-term
capital gains has been reduced in arriving at adjusted gross income.




5.

The undersigned is:




[  ]

(a)

a bank as defined in Section 3(a)(2) of the Securities Act; or




[  ]

(b)

a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; or




[  ]

(c)

a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”);  or




[  ]

(d)

an insurance company as defined in Section 2(13) of the Securities Act; or











18




--------------------------------------------------------------------------------

[  ]

(e)

An investment company registered under the Investment Company Act of 1940 (the
“ICA”), as amended, or a business development company as defined in Section
2(a)(48) of the ICA; or




[  ]

(f)

a small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; or




[X]

6.

The undersigned is an entity in which all of the equity owners are accredited
investors.








19




--------------------------------------------------------------------------------

II.

HOLDER INFORMATION.




Name of Entity: Dutchess Private Equities Fund, LTD




Person’s Name: Douglas Leighton, Managing Member




State of Organization: Cayman Islands




Principal Business Address: 50 Commonwealth Ave., Suite 2  




City, State, Zip Code: Boston, MA 02116




Taxpayer Identification Number: ___________




Phone: 617-301-4700   Fax: 617-249-0947




Send Correspondence to: Same as above














20




--------------------------------------------------------------------------------

EXECUTE SPORTS, INC.




SIGNATURE PAGE




Your signature on this Signature Page evidences your agreement to be bound by
the accompanying Questionnaire and the Transaction Documents (as such term is
defined in the accompanying Subscription Agreement).




1.

The undersigned hereby represents that (a) the information contained in the
Questionnaire is complete and accurate and (b) the undersigned will notify the
Company immediately if any material change in any of the information occurs
prior to the acceptance of the undersigned’s subscription and will promptly send
the Company written confirmation of such change.




2.

The undersigned signatory hereby certifies that he/she has read and understands
the Transaction Documents, including the Subscription Agreement and
Questionnaire, and the representations made by the undersigned in said documents
are true and accurate.




$5,750,000

 

August 23, 2007

Amount of Debentures being purchased

 

Date

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

 

 

 

By:

/s/ Douglas H. Leighton

 

Name:

Douglas H. Leighton

 

Title:

Director

 













       





























21




--------------------------------------------------------------------------------

EXECUTE SPORTS, INC.




COMPANY ACCEPTANCE PAGE







This Subscription Agreement accepted and agreed to this 23rd day of August, 2007
by Execute Sports, Inc. and duly authorized to sign on behalf of the Company.




EXECUTE SPORTS, INC.

 

 

 

By:

/s/ Geno Apicella

 

Name:

Geno Apicella

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Celeste Berouty

 

Name:

Celeste Berouty

 

Title:

President

 











22




--------------------------------------------------------------------------------







LIST OF EXHIBITS




EXHIBIT A

Notice of Conversion

EXHIBIT B

Debenture Registration Rights Agreement

EXHIBIT C

Debenture

EXHIBIT D

Opinion of Company's Counsel

EXHIBIT E

Reliance on Opinion Letter

EXHIBIT F

Board Resolution




LIST OF SCHEDULES




Schedule 3.a.               

Subsidiaries

Schedule 3.c.                 

Capitalization

Schedule 3.e.

Conflicts

Schedule 3.g.                 

Material Changes

Schedule 3.h.                 

Litigation

Schedule 3.l.                 

Intellectual Property

Schedule 3.n.

Liens

Schedule 3.t.                 

Certain Transactions










             










               

































































23




--------------------------------------------------------------------------------




EXHIBIT A




NOTICE OF CONVERSION




TO: EXECUTE SPORTS CORP.




The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the “Debenture”) into Common
Stock of Execute Sports, Inc. (the “Company”) according to the conditions set
forth in the Debenture issued by the Company.




Date of Conversion: ________________________________________________







Applicable Conversion Price: ________________________________________







Number of Debentures Issuable upon this Conversion: _______________________







Name(Print): Dutchess Private Equities Fund, LTD




Address: 50 Commonwealth Ave, Boston, MA 02116




Phone: 617-301-4700

Fax: 617-249-0947










By:_______________________________________








24




--------------------------------------------------------------------------------

EXHIBIT D




OPINION OF COMPANY'S COUNSEL







___________ __, 200__




Dutchess Capital Management, LLC

50 Commonwealth Ave, Suite 2

Boston, MA  02116

Attention: Douglas Leighton




Re:

Execute Sports, Inc.




Ladies and Gentlemen:




As counsel to Execute Sports, Inc. (the “Company”), we are familiar with its
Articles of Incorporation and Bylaws and with the corporate proceedings taken by
it in connection with the proposed issuance and sale of convertible debentures
(the “Securities”) pursuant to the related Subscription Agreement and the other
Transaction Documents (as such term is defined in the Subscription Agreement)
(collectively the “Agreements”).




We have been furnished with copies, certified or otherwise identified to our
satisfaction, of the Agreements, and have examined such other documents,
agreements and records as we deemed necessary to render the opinions set forth
below.




In conducting our examination, we have assumed the following: (i) that each of
the Agreements has been executed by each of the parties thereto in the same form
as the forms which we have examined, (ii) the genuineness of all signatures, the
legal capacity of natural persons, the authenticity and accuracy of all
documents submitted to us as originals, and the conformity to originals of all
documents submitted to us as copies, (iii) that each of  the Agreements has been
duly and validly authorized, executed and delivered by the party or parties
thereto other than the Company, and (iv) that each of the Agreements constitutes
the valid and binding agreement of the party or parties thereto other than the
Company, enforceable against such party or parties in accordance with the
Agreements’ terms.




Based upon the subject to the foregoing, we are of the opinion that:




1.

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own its properties and conduct its business as
presently conducted.




2.

The authorized capital stock of the Company  consists of ­_______ shares of
Common Stock, $0.001 par value per share (“Common Stock”).




3.

To our knowledge, (i) the Company’s equity securities are not registered under
Section 12(b) or Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and (ii) the Company is required to file reports
with the United States Securities and Exchange Commission (the “SEC”) pursuant
to Section 15(d) of the Exchange Act.;




4.

When duly countersigned by the Company’s transfer agent and registrar, and
delivered to you or upon your order against payment of the agreed consideration
therefor in accordance with the provisions of the Agreements, the Securities
[and any Common Stock to be issued upon the conversion of the Securities] as
described in the Agreements represented thereby will be duly authorized and
validly issued, fully paid and nonassessable;








25




--------------------------------------------------------------------------------

5

The Company has the requisite corporate power and authority to enter into the
Subscription Agreement and to sell and deliver the Securities and the Common
Stock to be issued upon the conversion of the Securities as described in the
Agreements; each of the Agreements has been duly and validly authorized by all
necessary corporate action by the Company to our knowledge, no approval of any
governmental or other body is required for the execution and delivery of each of
the Agreements  by the Company or the consummation of the transactions
contemplated thereby; each of the Agreements has been duly and validly executed
and delivered by and on behalf of the Company, and is a valid and binding
agreement of the Company, enforceable in accordance with its terms, except as
enforceability may be limited by general equitable principles, public policy,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors rights generally, and except as to compliance
with federal, state, and foreign securities laws, as to which no opinion is
expressed;




6.

Neither the execution, delivery and performance of the Subscription Agreement
and Securities by the Company and the performance of its obligations thereunder
do not and will not constitute a breach or violation of any of the terms and
provisions of, or constitute a default under or conflict with or violate any
provision of (i) the Company’s Certificate of Incorporation or Bylaws, (ii) any
indenture, mortgage, deed of trust, agreement or other instrument to which the
Company is party or by which it or any of its property is bound, (iii) any
applicable statute or regulation or as other, (iv) or any judgment, decree or
order of any court or governmental body having jurisdiction over the Company or
any of its property.




7.

To the best of our knowledge, there is no pending or threatened litigation,
investigation or other proceedings against the Company.




8.

The Company complies with the eligibility requirements for the use of Form SB-2,
under the Securities Act of 1933, as amended (the “Securities Act”).




This opinion is rendered only with regard to the matters set out in the numbered
paragraphs above.  No other opinions are intended nor should they be inferred.
 This opinion is based solely upon the laws of the United States and the State
of [New York] and the Nevada General Corporation Law and does not include an
interpretation or statement concerning the laws of any other state or
jurisdiction.  Insofar as the enforceability of the Subscription Agreement and
Securities may be governed by the laws of other states, we have assumed that
such laws are identical in all respects to the laws of the State of [New York].




The opinions expressed herein are given to you solely for your use in connection
with the transaction contemplated by the Subscription Agreement and Securities
and may not be relied upon by any other person or entity or for any other
purpose without our prior consent.




Very truly yours,







By:

_____________________















































26




--------------------------------------------------------------------------------

EXHIBIT E

First American Stock Transfer
706 East Bell Road, Suite 202
Phoenix, AZ 85022
Phone:    602 485 1346
Fax:       602 788 0423




RE: Issuance of Common Stock




To Whom It May Concern:




Please use this letter as authorization to have the attached request for the
issuance of free trading shares, pursuant to paragraph Rule 144 of the
Securities Act, to Dutchess Private Equities Fund, Ltd which acquired the fully
paid, non-assessable securities.




The Company does hereby instruct First American Stock Transfer to rely on the
opinion for resale of shares from Trombly Business Law or Gersten Savage, LLP.




The Company represents that Dutchess is not recognized as an affiliate of the
company.




Regards,










Geno Apicella

Chief Executive Officer

Execute Sports, Inc.








27




--------------------------------------------------------------------------------

EXHIBIT F

BOARD RESOLUTIONS








28




--------------------------------------------------------------------------------




SCHEDULE 3.a.




SUBSIDIARIES




Name

 

State of Incorporation

 

EIN

 

 

 

 

 














29




--------------------------------------------------------------------------------

SCHEDULE 3.c.




CAPITALIZATION





















30




--------------------------------------------------------------------------------




SCHEDULE 3.e.




CONFLICTS












31




--------------------------------------------------------------------------------

SCHEDULE 3.g.




MATERIAL CHANGES


















32




--------------------------------------------------------------------------------

SCHEDULE 3.h.




LITIGATION




[None, except as disclosed in the Company’s SEC Filings.]


















33




--------------------------------------------------------------------------------

SCHEDULE 3.l.




INTELLECTUAL PROPERTY




[NONE]


















34




--------------------------------------------------------------------------------

SCHEDULE 3.n.




LEINS















35




--------------------------------------------------------------------------------

SCHEDULE 3.t.




CERTAIN TRANSACTIONS












36


